Case 2:19-cv-21492-MCA-MAH Document1 Filed 12/20/19 Page 1 of 7 PagelD: 1

Record/FILE ON DEMAND

Acceptance of Offer with full immunity ANO WITHOUT RECOURSE! is secured and reserved with all rights retained, Private
Property no trespass permitted or allowed under common law restrictions and prohibitions.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

In the Matter of the Arbitration of Certain
Disputes, Claims and Controversies between

Marlon A. Pena,

 

 

Petitioner, CASE NO.:
VS. PETITION FOR ORDER CONFIRMING
ARBITRATION AWARD pursuant to the
TD AUTO FINANCE LLC., AKA , Federal Arbitration Act (FAA), 9 U.S.C. § 9
TD BANK,TD AUTO FINANCE and 13
Respondents.

 

VERIFIED PETITION TO CONFIRM ARBITRATION AWARD
AND ENTRY OF JUDGMENT

The Petitioner, Marlon A. Pena, respectfully moves this Court for Original Jurisdiction, for an
order and entry of a judgment confirming a final arbitration award in its entirety pursuant to 9 U.S.C.
§§ 9 and § 13, and enforcement of the award that was issued to the Petitioner (the Claimant on the
award) from the Arbitration of the Siteomm Arbitration Association (“SAA” also known as SAA
LIMITED) by the Arbitrator of record. The SAA Tribunal determined that TD AUTO FINANCE,
are liable to Petitioner for breach of Contractual Agreement (the
Performance Contract) and awarded the Petitioner $116,313.00 (One Hundred Sixteen Thousand
Three Hundred Thirteen U.S. Dollars and zero cents) in monetary damages as the agreement is
coupled with interests. The award is intended to be "final and binding and enforceable in any court of

competent jurisdiction”.
Case 2:19-cv-21492-MCA-MAH Document1 Filed 12/20/19 Page 2 of 7 PagelD: 2

I. Jurisdiction and Venue:

This court has original subject matter jurisdiction of this proceeding to confirm a final arbitration award

pursuant to 9 U.S.C. § 9 and § 13, diversity, and because the amount in controversy exceeds the sum of

$75,000.00 (28 U.S. Code § 1332) as stipulated in the contract and the award. Venue properly is established in
this judicial district pursuant to 9 U.S.C. § 9 and § 13.

Il. Parties

1. Petitioner, Marlon A. Pena is a citizen of the State of New Jersey with an address of 1170 Main St

apt 25, River Edge, New Jersey 07661 which is within the Jurisdiction of this venue.

2. Respondent 1, TD AUTO FINANCE-CEO, principle place of business is Portland Maine, with an
address of Two Portland Square, Portland Maine 04112-9540 which is within the Jurisdiction of this
venue because of diversity.C TCORPORATION SYSTEM, place of business is Augusta Maine, with
a mailing address of 128 State St #3, Augusta, Maine 04330 which is within the Jurisdiction of this

venue because of diversity.

Ill. Statement of Facts of the Case:

5. The parties agreed, in written agreements evidencing transactions involving commerce, to settle
by arbitration any controversy or claim arising out of or relating in any way to this Agreement or
with regard to its formation, interpretation or breach, and any issues of substantive or procedural
arbitrability thereafter arising out of such contract between the parties, a true and correct copy of
which is attached hereto as Exhibit — A which is hereby incorporated by reference in its entirety.
6. The parties submitted the controversies between them to arbitration administered by the
Sitcomm Arbitration Association (“SAA”).

7. The parties have agreed and applicable law provides that a judgment may be entered upon the

Award made pursuant to the arbitration proceeding.
Case 2:19-cv-21492-MCA-MAH Document1 Filed 12/20/19 Page 3 of 7 PagelD: 3

8. The stated hearing for the arbitration was electronically performed on June 5, 2019 as provided
on SAA homepage website at www.saalimited.com.

9. On June 20, 2019, the arbitrator issued an award (the "Award"), a true and correct copy of the
authenticated original Final Award is attached hereto as Exhibit - B which is hereby
incorporated by reference in its entirety.

10. The petitioner received the original authenticated Arbitration “Award” mailed to him from
SAA on June 20, 2019 and the adverse parties received a copy of the arbitration award mailed
out and filed out on the record docket No. 2:17-cv-00599-MCA-LDW from SAA on or about
August 26, 2019 and received by on or about August 28, 2019 (See... Exhibits — C for proof
of delivery of the award under U.S.P.S. Priority Mail which is hereby incorporated by
reference in its entirety), therefore all parties received adequate Notice of the Award to which
was delivered to their attorney/agent Attn: Jeffrey R. Johnson address located in 360 Haddon
Avenue Westmont, New Jersey 08108.

11. There have been no applications nor motions filed in any U.S. District Courts nor any other

court of Original Jurisdiction to contest the referenced award as prescribed in sections 9 U.S. Code

§ 10 and § 11, to vacate, modify, or correct the award as of the date of the filing of this petition in

the timeframe prescribed under 9 U.S. Code § 12 after a copy of the award was filed or delivered to

the respondents by their attorney/ agents.

12. The court must grant the relief requested as prescribed in section 9 U.S. Code § 9.

Confirmation of an Arbitration Award is generally a “summary proceeding that merely makes what

is already a final arbitration award a judgment of the court." Florasynth, Inc. v. Pickhols, 750 F-

2d 171, 176 (2d Cir. 1984), the Supreme Court has explained, "(t)here is nothing malleable about

‘must grant,’ which unequivocally tells courts to grant confirmation in all cases, except when one of

the ‘prescribed’ exceptions applies." Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 587

(2008). In this case, none of the exceptions apply as there has been no applications nor motions
Case 2:19-cv-21492-MCA-MAH Document1 Filed 12/20/19 Page 4 of 7 PagelD: 4

filed by any of the adverse parties in U.S. District Court or any other court of Original
Jurisdiction as provided above to vacate, modify, or Correct the referenced award.
13. Confirmation can only be denied if an award has been corrected, vacated, or modified in

accordance with the Federal Arbitration Act.” Taylor v. Nelson, 788 F.2d 220, 225 (4th Cir. 1986).

IV. Arguments:

14. The Movant has a natural right (statutory or otherwise) to an order and judgment confirming the

Award and enforcing the award in its entirety. The respondents are barred from contesting and challenging

the award, this petition for confirmation and enforcement of the award in any way, shape, form or manner as
they have failed to do so within 3 months (90 days) as the law prescribes. The applicable statutes 9 U.S.C.
§ 9, § 12 and § 13 states:

9 U.S.C. § 9:

If the parties in their agreement have agreed that a judgment of the court shall be entered upon
the award made pursuant to the arbitration, and shall specify the court, then at any time within
one year after the award is made any party to the arbitration may apply to the court so
specified for an order confirming the award, and thereupon the court must grant such an
order unless the award is vacated, modified, or corrected as prescribed in sections 10 and 11
of this title. If no court is specified in the agreement of the parties, then such application may
be made to the United States court in and for the district within which such award was made.
Notice of the application shall be served upon the adverse party, and thereupon the court shall
have jurisdiction of such party as though he had appeared generally in the proceeding. If the
adverse party is a resident of the district within which the award was made, such service shall
be made upon the adverse party or his attorney as prescribed by law for service of notice of
motion in an action in the same court. If the adverse party shall be a nonresident, then the
notice of the application shall be served by the marshal of any district within which the adverse
party may be found in like manner as other process of the court.

9 U.S. Code § 12:

Notice of a motion to vacate, modify, or correct an award must be served upon the adverse party
or his attorney within three months after the award is filed or delivered. If the adverse party is a
resident of the district within which the award was made, such service shall be made upon the adverse
party or his attorney as prescribed by law for service of notice of motion in an action in the same court.
If the adverse party shall be a nonresident then the notice of the application shall be served by the
marshal of any district within which the adverse party may be found in like manner as other process of
the court. For the purposes of the motion any judge who might make an order to stay the proceedings in
an action brought in the same court may make an order, to be served with the notice of motion, staying
Case 2:19-cv-21492-MCA-MAH Document1 Filed 12/20/19 Page 5 of 7 PagelD: 5

the proceedings of the adverse party to enforce the award.

9 U.S. Code § 13:

The party moving for an order confirming, modifying, or correcting an award shall, at the time such
order is filed with the clerk for the entry of judgment thereon, also file the following papers with the
clerk:

(a) The agreement; the selection or appointment, if any, of an additional arbitrator or umpire; and each
written extension of the time, if any, within which to make the award.

(b) The award.

(c) Each notice, affidavit, or other paper used upon an application to confirm, modify, or correct the
award, and a copy of each order of the court upon such an application.

The judgment shall be docketed as if it was rendered in an action.

The judgment so entered shall have the same force and effect, in all respects, as, and be subject to all the
provisions of law relating to, a judgment in an action; and it may be enforced as if it had been rendered
in an action in the court in which it is entered.
15. It has been over 3 months, 90 days (the statute of limitations as prescribed in sections 9 U.S. Code §
12 to contest the award as prescribed above) since a copy of the award was filed and or delivered to the
adverse parties (the respondents in this matter).
16. Courts have uniformly held that a party who fails to make a timely motion to vacate an arbitration
award is barred from raising affirmative defenses in a suit to enforce the award.” See... Sheet Metals
Workers Nat’l Pension Fund v. Metals & Machining Fabricators, Inc., 622 F. Supp. 116, 118 (D.D.C.
1985); see also International Technologies Integration, Inc. v. Palestine Liberation Org., 66 F- Supp. 2d 3,
14 (D.D.C. 1999). “Any other result would do violence to the underlying purposes of arbitration in general
and the FAA.” Palestine Liberation Org., 66 F. Supp. 2d at 14. The respondents are barred from raising
affirmative defenses in opposition to this petition to confirm and enforce the “award” and any arguments of

this nature is meritless.
Case 2:19-cv-21492-MCA-MAH Document1 Filed 12/20/19 Page 6 of 7 PagelD:

V. Relief Requested:

For the foregoing reasons, the Petitioner is entitled to the following equitable relief within 45 days or
less from the date of this petition: An order confirming the Award; An order against the respondents estopping
them from maintaining and/or bringing forth any action against the Petitioner, the Petitioner's heirs, and/or the
Petitioner's properties permanently which shall constitute as a permanent injunction against the Respondent(s)
respecting Petitioner's and the Petitioner's interest, comprised and embodied within the contractual agreement;
Entry of a judgment and decree which may be enforced as any other judgment and decree, and such other relief
as to which the Petitioner may appear to be entitled to as provided by the award and the agreement. A Proposed
Order Confirming the Arbitration Award is attached hereto as Exhibit - D which is hereby incorporated by
reference in its entirety.

DATED this 16 day of December, 2019.

RESPECTFULLY PRESENTED,

“Without Prejudice”

 

Marlon A. Pena , Pétitioner, Sui Juris

“All Natural Rights Explicitly Reserved and Retained”
U.C.C. 1-207/1-308, 1-103.6

c/o 1170 Main St apt 25 River Edge, NJ 07661

Phone: 347-283-3737
Case 2:19-cv-21492-MCA-MAH Document1 Filed 12/20/19 Page 7 of 7 PagelD: 7

AFFIDAVIT

I, Marlon A. Pena , being domiciled at c/o 1170 Main St apt 25, River Edge, NJ 07661:

1. Being a Citizen of the State of New Jersey and;
2. Being of the age of the Majority, and;

3. Filed the attached Petition for PETITION FOR ORDER CONFIRMING ARBITRATION
AWARD, ORDER FOR A PERMANENT INJUNCTION against the respondents, their
successors and or assigns in the District Court of New Jersey, says;

4.1 do hereby declare under penalty of perjury, that the foregoing facts stated in the Verfied Petition
to Corfirm Arbitration Award are true and correct to the best of my knowledge.

FURTHER AFFIANT SAYETH NOT.

“Without Te ”
act Mein

Marlon A. Pena ; Petitioner, Sui Juris

“All Natural Rights Explicitly Reserved and Retained”
U.C.C. 1-207/1-308, 1-103.6

c/o 1170 Main St apt 25 ,River Edge, NJ 07661
Phone: 347-283-3737

NOTORIAL

STATE OF New Jersey )
)
COUNTY OF Bergen )
On this day the 1s of December, 2019, before me personally appeared Marlon A. Pena, being

identified by a valid New Jersey State Driver’s License did take an oath and states that he has read the
Petition for CONFIRMING ARBITRATION AWARD and the relief requested, and that the contents

are true and orngct to the best of his knowledge, and signed the documents before me.
ed ML v| Ik ( 5

    

lic Signs : Date:

 

 

DANIEL G HALLIHAN
Notary Public, State of New Jersey
My Continission exiiregip!res
March 19, 2024
aeRO

 

 

 

 

 
